Case 14-03984        Doc 71     Filed 04/30/19     Entered 04/30/19 16:24:45          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 03984
         Lurlean K Davis

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/08/2014.

         2) The plan was confirmed on 04/29/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/29/2014.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/28/2014.

         5) The case was Completed on 10/17/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $8,662.37.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-03984            Doc 71       Filed 04/30/19    Entered 04/30/19 16:24:45                Desc         Page 2
                                                       of 3



 Receipts:

          Total paid by or on behalf of the debtor                 $48,212.20
          Less amount refunded to debtor                               $86.69

 NET RECEIPTS:                                                                                       $48,125.51


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $3,931.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                           $1,935.56
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $5,866.56

 Attorney fees paid and disclosed by debtor:                       $69.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal       Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 Aes/Pheaa                            Unsecured      3,011.00            NA              NA            0.00        0.00
 Aes/Pheaa                            Unsecured      2,865.00            NA              NA            0.00        0.00
 American InfoSource LP               Unsecured      1,600.00       1,427.45        1,427.45        663.56         0.00
 Becket & Lee                         Unsecured           0.00      1,515.62        1,515.26        704.38         0.00
 Capital Recovery V LLC               Unsecured         543.00      1,009.35        1,009.35        469.21         0.00
 Capital Recovery V LLC               Unsecured         469.00        652.60          652.60        303.37         0.00
 Edfinancial                          Unsecured           0.00           NA              NA            0.00        0.00
 Edfl Svcs/Bank Of Ny                 Unsecured           0.00           NA              NA            0.00        0.00
 Educational Credit Management Corp   Unsecured           0.00      6,302.69        6,302.69      2,929.87         0.00
 Gecrb/Gap                            Unsecured           0.00           NA              NA            0.00        0.00
 Hsbc Bank                            Unsecured           0.00           NA              NA            0.00        0.00
 Hsbc Bank                            Unsecured           0.00           NA              NA            0.00        0.00
 Hsbc/Wicks                           Unsecured           0.00           NA              NA            0.00        0.00
 Illinois Collection Service          Unsecured         233.00           NA              NA            0.00        0.00
 MCYDSNB                              Unsecured         854.00           NA              NA            0.00        0.00
 Numark Credit Union                  Unsecured         500.00           NA              NA            0.00        0.00
 Numark Credit Union                  Unsecured           0.00           NA              NA            0.00        0.00
 Numark Credit Union                  Unsecured           0.00           NA              NA            0.00        0.00
 Planet Fitness                       Unsecured           0.00           NA              NA            0.00        0.00
 Portfolio Recovery Associates        Unsecured      2,545.00       2,545.29        2,545.29      1,183.20         0.00
 Portfolio Recovery Associates        Unsecured      1,057.00            NA              NA            0.00        0.00
 Portfolio Recovery Associates        Unsecured           0.00        707.89          707.89        329.07         0.00
 Portfolio Recovery Associates        Unsecured         442.00        787.73          787.73        366.18         0.00
 Security Credit Services             Unsecured         652.00           NA              NA            0.00        0.00
 Toyota Motor Credit Corporation      Secured       17,458.10     17,458.10        17,458.10     17,458.10    1,211.05
 US Bank Trust NA                     Secured      149,315.00    143,648.80       143,648.80           0.00        0.00
 US Bank Trust NA                     Secured       15,998.34     15,998.34        15,998.34     15,998.34         0.00
 Von Maur                             Unsecured           0.00      1,382.39        1,382.39        642.62         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-03984        Doc 71      Filed 04/30/19     Entered 04/30/19 16:24:45             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $143,648.80              $0.00               $0.00
       Mortgage Arrearage                                $15,998.34         $15,998.34               $0.00
       Debt Secured by Vehicle                           $17,458.10         $17,458.10           $1,211.05
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                         $177,105.24         $33,456.44           $1,211.05

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $16,330.65          $7,591.46              $0.00


 Disbursements:

         Expenses of Administration                             $5,866.56
         Disbursements to Creditors                            $42,258.95

 TOTAL DISBURSEMENTS :                                                                     $48,125.51


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/30/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
